Citation Nr: 1146011	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-44 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946 and from July 1950 to March 1951, so during World War II and the Korean Conflict.  He received the Purple Heart Medal for injuries sustained in combat.  He died in February 2008.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In her initial Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), on VA Form 21-534, received in February 2008, she did not claim the Veteran's death was due to his service.  As a result, the September 2008 letter from the RO notified that her claim for death benefits, to include those other than benefits for death pension, had been denied.  She contemporaneously disagreed with the RO's determination, however, specifying DIC benefits and accrued benefits.  A statement of the case (SOC) was issued in September 2009, and in October 2008, in response, she filed a substantive appeal interpreted by the RO as limited to her entitlement to service connection for cause of death.  A supplemental SOC (SSOC) was issued in June 2011 acknowledging this claim as the claim on appeal to the Board.  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim requires further development before being decided, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Although the Board sincerely regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

The claims file includes the Veteran's Certificate of Death indicating he died in February 2008 while a patient at the Baptist East Hospital in Memphis, Tennessee.  His terminal hospital records have not been associated with the claims file, however, for consideration in this appeal.  These records are needed as they may provide more details and information concerning the cause of his death.  In August 2008, February 2009, and January 2011, the RO sent the widow-appellant letters asking that she provide authorization for the release of the Veteran's confidential private treatment records, as well as respond to an asbestos exposure questionnaire.  She has not responded to this request, but the records specifically concerning the Veteran's terminal hospitalization at Baptist East Hospital in Memphis, Tennessee, were not requested.


Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Obtain the Veteran's terminal hospital records from the Baptist East Hospital in Memphis, Tennessee, and put these records in the claims file for consideration in this appeal.  Document all efforts to obtain these relevant records.  And if, after sufficient follow-up attempts, it is determined these records no longer exist or that further attempts to obtain them would be futile, then also document this in the claims file and notify the appellant of this in accordance with 38 C.F.R. § 3.159(c)(1) and (e).

The appellant has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



